Sabas Aldoco was in possession of $650 in currency when he engaged in drinking and subsequently in a fight in the Club Bar in Carlsbad, New Mexico. He there lost his money and an unknown person possessed himself thereof, or of a part of the same, and gave fourteen $20 bills to one Jimmy Brown who was in the drinking place while the fight was going on.
Three of these $20 bills Brown gave to the defendant, Jackson, before leaving the Bar when asked by the defendant for his share of the money. The losing of the money, the taking possession thereof by the unknown person, the handing a portion thereof to Brown, who in turn handed three $20 bills to the defendant, all occurred while the fight was going on and Sabas Aldoco was still in the Club Bar.
Informations were filed against both Brown and the defendant, Jackson, charging them with receiving stolen money, knowing the same to have been stolen. *Page 417 
The defendant (appellant), Jackson, pleaded not guilty, and upon a trial was convicted by the jury and was subsequently sentenced to serve a term of not less than two years or not more than three years in the State Penitentiary.
The assignments of error are as follows:
"1. The Court erred in refusing to grant defendant's motion for an instructed verdict,
"2. The Court erred in refusing to give defendant's requested Instruction No. 2, as follows:
"`You are instructed that if you believe from the evidence or have a reasonable doubt thereof that at the time the defendant received the property in question he thought the same had been lost by the original owner, you must acquit him unless you further find that he knew the original finder had taken the property into his possession intending at that time to appropriate the same to his own use and knew the owner thereof.'
"3. The Court erred in permitting the witness Jimmy Brown to testify that he had entered a plea of guilty to the same charge over the objection of the defendant."
The appellant vigorously challenges the sufficiency of evidence to produce conviction that the defendant was guilty of the offense charged, but since judgment must be reversed upon another ground and a new trial ordered, we refrain from passing on assignment of error No. 1.
As to assignment of error No. 2, we think it is without merit since the defendant was not prejudiced by the refusal of his tendered instruction. The instructions given by the trial court were adequate.
Assignment No. 3 is well taken. As we have seen, the evidence shows that Jimmy Brown and the defendant, Jackson, were both in the Club Bar when the occurrences heretofore related took place.
During the trial the state called for its first witness Jimmy Brown, heretofore mentioned, and the following transpired:
"Q. (By District Attorney). Are you the same Jimmy Brown who appeared this morning before the Court and withdrew a plea of not guilty and entered a plea of guilty to this charge? A. I am.
"Mr. Neal: If the Court please, we object to that question and move that the answer be stricken; there is no relation to the issues in the case before the Court.
"The Court: Overruled.
"Mr. Neal: Exception."
Upon the authority of State v. Martino, 25 N.M. 47, 176 P. 815, and case there cited, Kirby v. United States, 174 U.S. 47,19 S.Ct. 574, 43 L.Ed. 890, we hold that the court erred in permitting this testimony to go to the jury. There is some conflict of decisions on this matter of evidence. 45 Am.Jur. "Receiving Stolen Property", Sec. 16, p. 401, where Cooper v. State, 29 Tex. App. 8[29 Tex.Crim. 8] [29 Tex.Crim. 8], 13 S.W. 1011, 25 Am.St.Rep. 712, is cited contra the view expressed by the Supreme Court of the United States in Kirby *Page 418 
v. United States, 174 U.S. 47,19 S.Ct. 574, 43 L.Ed. 890, which we have heretofore approved in State v. Martino, supra. See, also, in accord with the view of the Supreme Court of the United States, Carpenter v. State,190 Ind. 611, 614, 131 N.E. 375; Sanford v. State, 155 Miss. 295, 297,124 So. 353.
The Massachusetts Supreme Court, in Commonwealth v. Donaruma,260 Mass, 233, 157 N.E. 538, 539, had before it a case in which it is recited:
"The first count of the indictment was for the larceny of an automobile of the value of $2,500, the property of one Jacob Diskin, while the second count charged the defendants with buying, receiving, and aiding in the concealment of the automobile knowing it to have been stolen. At the first trial they were acquitted on the first count, and on the second count the defendant Anthony Ardolino was also acquitted, but the jury disagreed as to the defendant Donaruma. This result left the indictment pending on the second count, and at the second trial Donaruma was found guilty, and, sentence having been imposed, the case is here on his exceptions to alleged errors of law of the trial court. We consider the questions as classified by counsel for the defendant.
"There was evidence tending to show that the car had been stolen on February 28, 1924, and that the defendant stated that thereafter he had bought the car of one Frank Reno, and had it insured in his own name, and transferred the policy to his wife under her maiden name. In a subsequent statement voluntarily made to Inspector Boucher, he said, that he had bought the car from one Ardolino, who had registered the car in the name of Reno. In the cross-examination of Boucher, and as bearing upon the guilty knowledge of the defendant at the time of purchase, these questions were asked:
"`Is he the same Ardolino who subsequent to the arrest was put on trial in the Superior Court last term?'
"`Is he the man, the Ardolino who was charged with the larceny of the identical car in question and stood trial for it, and was acquitted on said charge?'
"The ruling excluding the questions was right. The record of the former trial of Ardolino, if it had been properly offered, was inadmissible on the question of the guilt or innocence of the defendant. The guilt or innocence of Ardolino was not in issue."
We think the Massachusetts Court was correct and we think it is a poor rule that does not work both ways.
We are unable to say that the testimony in the case at bar thus erroneously admitted was not harmful to the accused. It seems likely it was extremely prejudicial.
Here the witness who testified that he had pleaded guilty to having received the stolen property in question, knowing it to have been stolen, might have been called upon to testify and have testified that he *Page 419 
knew the money to have been stolen when he received it, and the defendant could then have cross-examined him on his statements, but the witness did not do this. The district attorney elicited from the witness that in another criminal case in which the defendant, Jackson, was not a party and in which he was not entitled to be represented by counsel, the witness had pleaded guilty to the same offense of which the defendant was charged. The principles involved would be the same if the state had offered, and there had been received in evidence, the record of the charge against Jimmy Brown and the record plea of guilty thereto. The plea of guilty by Jimmy Brown was sufficient to authorize the court to pronounce sentence upon him, but it was not conclusive proof of the truth of the charge against him, and particularly not admissible as to elements of the offense as against a person not a party to the proceeding. Accused persons are sometimes motivated to plead guilty to a charge rather than go to trial in the hope of acquiring leniency or some other advantage. A judicial confession does not necessarily prove that the charge is true.
The appellee argues that the objection came too late and was inadequate in form. The appellant counters with the claim that it is apparent from the record that the answer "I am" came quickly after the question. In 12 Ency. Ev. at p. 165 it is said: "Witness Answering Too Quickly. — When a witness answers a question too quickly to give an opportunity to counsel to object to the question before answer, counsel may, after the answer is given, move that it be stricken out on the ground that the question called for an objectionable answer."
The general rule, subject to some qualifications, is that objections to evidence should state the specific grounds upon which they are based, and that the trial court may properly disregard general objections which fail to point out why the evidence is inadmissible. General objections, if they raise any point at all, go only to the question whether the evidence is admissible under any phase of the case. 9 Ency. Ev. "Objections", p. 59.
"General objections are insufficient unless the evidence ispalpably inadmissible." (Emphasis supplied.) 17 C.J., Criminal Law, § 3331; 24 C.J.S., Criminal Law, § 1672.
Again in 9 Ency. Ev., "Objections", p. 63, it is said: "Where, however, evidence is wholly inadmissible on its face for any purpose, a general objection to it is sufficient."
And again the same text discussing the general objection at p. 71 says: "The value and sufficiency of the general and all inclusive objection `incompetent, irrelevant and immaterial' depends largely upon the nature of the evidence against which it is urged. It is sometimes said that this objection is not sufficiently specific to be considered, or, on the contrary, that it is sufficiently definite in the absence of a request *Page 420 
for a more specific statement. Generally, however, it is held to be governed by the general rules heretofore discussed. Thus if the grounds of objection are perfectly obvious and the evidence is wholly inadmissible for any purpose, this general objection is sufficient."
With these principles in view we are not disposed in the present instance to measure with any great degree of nicety the form of objection to palpably inadmissible evidence where the prejudicial effect is clearly apparent. See 17 C.J., Criminal Law, § 3331; 24 C.J.S., Criminal Law, § 1672.
The judgment is reversed and the cause remanded with direction to award the defendant a new trial.
It is so ordered.
SADLER, C.J., and THREET, J., concur.